Case 1:20-mc-00212-AJN Document 38-11 Filed 06/26/20 Page 1 of 14




                      EXHIBIT 11
    The Weekly
         CaseLaw1:20-mc-00212-AJN
                  Reports, June·
                           June 13,
                                 13, 1980            Document 38-11 Filed 06/26/20 Page 2 of 14
                                                                                            627
    1 W.L.R.
      W.L.R.                              Ltd. v. Rochem Ltd. (C.A.•
                          Gamlen Chemical Ltd;                (C.A. >          Templeman L.l.
                                                                                         LJ.
A                                       namely, are there exceptional reasons
      That raises the third question, namely,·
  why the court should impose terms on the defendantsdefendants, modifying
                                                                 modifying the
  usual practice? In my judgment, there are no grounds for modifying  modifying
  the usual practice. This action was begun in 1974; the appellants acted
                                                                 1980—possibly
  until June 1979 and the action was set down for March 1980-possibly
  a little optimistically. Whether the defendants this day can lay their   their
  hands on the money to pay the appellants' demands, I know not, but
B the defendants
B      defendants dispute the appellants' right to be paid in principle and
                                                      defendants if their new
  in quantum. It would be disastrous for the defendants
  solicitors could not, at this stage, obtain the papers held by the appellants.
                                                                      Goff L.J.,
      For these reasons, and the reasons given by Oliver J. and by Goff
                                        dismissed.
  I agree that the appeal must be dismissed.

C                                                      Appeal· dismissed
                                                       Appeal  dismissed with
                                                                         with costs.
                                                                              costs.

                  Amhurst, Brown,
      Solicitors: Amhurst, Brown, Martin
                                  Martin & Nicholson;
                                           Nicholson; Douglas
                                                      Douglas Goldberg
                                                              Goldberg
    & Co.
      Co.
                                                              A. R.


D
                                       [HOUSE OF LORDS]

    *♦ LLONRHO
         ONRHO       LTD.
                     LTD. AND
                          AND ANOTHER                                             APPELLANTS
                           AND
          PETROLEUM co.
    SHELL PETROLEUM CO. LTD. AND ANOTHER.
                                 ANOTHER .                                  . RESPONDENTS
B
E                                        (FIRST
                                         (FIRST APPEAL)
                                                APPEAL)

    LONRHO LTD. AND ANOTHER                                                       APPELLANTS
                                                                                  APPELLANTS
                           AND
                           AND
          PETROLEUM CO. LTD. AND
    SHELL PETROLEUM          AND ANOTHER
                                 ANOTHER                                        RESPONDENTS
                                                                                RESPONDENTS

F
F                                       (SECOND
                                        (SECOND APPEAL)
                                                APPEAL)

                                       [1980 L. No. 202)
                                                    202]

    1980 April 23, 24, 28, 29;                      Lord Diplock, Lord Edmund-Davies,
         May 22                                             Lord Fraser of Tullybelton,
                                                          Lord Russell of Killowen and
0                                                                 Lord Keith of Kinkel

   Company -— Powers-
   Company      Powers — Foreign
                            Foreign    subsidiaries--,-   Discovery -— Multi-
                                       subsidiaries — Discovery          Multi-
       national company-Subsidiaries'
       national  company—Subsidiaries'       refusal
                                             refusal to disclose
                                                          disclose documents
                                                                     documents
       in their possession-Whether
          their possession—  Whether    "power"
                                         " power " in company
                                                         company to compel
                                                                        compel
       disclosure—R.S.C., Ord. 24, rr. 2 (1), 3 (1) J1
       disclosure-R.S.C.,
   Crown -— Privilege
   Crown     Privilege -— Objection
                           Objection to produce      documents -— Statutory
                                          produce documents           Statutory
TJ     inquiry-Confidential
       inquiry—Confidential      information
                                 information volunteered
                                                 volunteered to inquiry-
                                                                      inquiry—
H      Public
       Public interest
                interest in   persons giving
                          in persons     giving evidence
                                                   evidence voluntarily
                                                               voluntarily to to
       inquiry-Whether
       inquiry—Whether       outweighing    public interest
                             outweighing public       interest that
                                                                that decision
                                                                       decision
       in  proceedings be
       in proceedings       based on
                         be based   on all
                                       all relevant
                                            relevant facts
                                                        facts
       11 R.S.C.,
          R.S.C., Ord. 24, 24, r. 2 (I):
                                    (1): "" ...
                                            . . . each party must ...
                                                                   . . . make and serve on [the]
                                                                                            [the]
    other party a list of the documents which are or have been in his possession, custody
    or power relating to any matter in question between them in the action."
             (1): "" .. .... the court may order any party ...
        R. 3 (1):                                               . . . to make and serve on any
    other party a list of the documents which are or have been in his possession,
    custody or power relating to any matter in question in the cause or matter, ...      . . .""
                            The Weekly
                           The
Case 1:20-mc-00212-AJN Document Weekly
                                 38-11 Law Reports,
                                       Law Reports,
                                           Filed 06/26/2013, 1980
                                                    June 13,  1980 Page 3 of 14
628
                          Ltd. v.
                 , Lonrho Ltd. v.Shell
                                  SheUPetroleum
                                       Petroleum(H.L.(E.))
                                                 (H.L.(E.))                                           [1980]
                                                                                                     [19801
                  The plaintiffs were the owners of an oil pipeline running                                        A\
             from Beira in Mozambique to Umtali in Zimbabwe, then
             called Rhodesia. It was completed in January 1965 and was
             operated under an agreement between the plaintiffs                         plaintiffs and a
             number of major oil companies including the defendants. On
             November 11,       11, 1965,
                                      1965, Rhodesia unilaterally declared its inde-                     inde-
             pendence
             pendence of      of the
                                  the United
                                         United Kingdom
                                                     Kingdom ("          U.D.I.") and,
                                                                     (" U.D.I.")        and, asas aa result
                                                                                                        result
             of sanctions
             of   sanctions imposed
                                  imposed on     on the
                                                      the direction
                                                             direction of   of the
                                                                                the United
                                                                                        United Nations,
                                                                                                   Nations,
             the pipeline
             the    pipeline could
                                 could not not be be used
                                                       used forfor importing
                                                                     importing oil    oil into
                                                                                           into Rhodesia
                                                                                                  Rhodesia         B
                                                                                                                   B
             so long
             so    long as   as U.D.I.
                                  U.D.I, continued.
                                               continued. The       The plaintiffs
                                                                            plaintiffs consequently
                                                                                             consequently
             suffered loss
             suffered       loss ofof profits.
                                          profits. Oil   Oil continued,
                                                                continued, however,
                                                                                  however, to           reach
                                                                                                  to reach
             Rhodesia by
             Rhodesia         by other
                                   other routes.
                                              routes. In    In 1977,
                                                                  1977, pursuant
                                                                            pursuant to     to article
                                                                                                 article 15  15
             of and
             of   and Schedule
                          Schedule 11 to    to the
                                                 the Southern
                                                       Southern Rhodesia
                                                                       Rhodesia (United             Nations
                                                                                       (United Nations
             Sanctions) (No.
             Sanctions)         (No. 2)  2) Order
                                              Order 1968,  1968, thethe Secretary
                                                                            Secretary of          State for
                                                                                             of State       for
             Foreign and
             Foreign       and Commonwealth
                                 Commonwealth Affairs      Affairs appointed
                                                                       appointed aa private          inquiry
                                                                                          private inquiry
             to conduct
             to   conduct an    an investigation
                                     investigation into    into the
                                                                  the supply
                                                                          supply of of petroleum
                                                                                          petroleum and    and
             petroleum products
             petroleum         products to    to Rhodesia
                                                   Rhodesia since  since the the coming
                                                                                   coming into   into force
                                                                                                        force      ;C
                                                                                                                   :C
             on December
             on   December 17,      17, 1965,
                                          1965, of  of the
                                                         the Southern
                                                               Southern Rhodesia
                                                                              Rhodesia (Petroleum)
                                                                                              (Petroleum)
             Order 1965. The defendants agreed to cooperate fully
             Order       1965.     The      defendants         agreed      to  cooperate         fully with
                                                                                                         with
             the
             the    inquiry. On
                    inquiry.       On May May 31,  31, 1977,
                                                          1977, thethe plaintiffs
                                                                          plaintiffs commenced
                                                                                         commenced an        an
             action
             action     against
                        against     the
                                    the     defendants
                                           defendants         and
                                                              and    31
                                                                     31    others,
                                                                           others,    the
                                                                                      the    substance
                                                                                             substance       of
                                                                                                             of
             their claim
             their
                       claim being
                                 being that that the the defendants
                                                            defendants and    and others
                                                                                      others
                                                                                                  had
                                                                                                  had
                                                                                                         con-
                                                                                                          con-
             spired together to supply oil to Rhodesia in breach of the
             spired
             Order of   together       to supply
                              1965, that        by doing oil toso Rhodesia
                                                                    they had enabledin breach     theofrebel
                                                                                                           the
             Order of 1965,
             government                that by doing
                                 of Rhodesia                   so they
                                                      to prolong             had and
                                                                        U.D.I,      enabledthat the
                                                                                                  theyrebelhad     D
             government
             thereby made        of Rhodesia
                                      it impossible   to prolong
                                                             for useU.D.I.  of the andpipeline
                                                                                           that they   to hadbe    D
             thereby
             resumed. made      Theyit claimed
                                           impossible        for useforofunlawful
                                                        damages                  the pipeline          to be
                                                                                               conspiracy,
             resumed. They
             alternatively                claimed
                                 for breach             damagescovenants
                                                    of implied          for unlawful in the conspiracy,
                                                                                               agreement.
             alternatively
             On July 27,for1977,       breach  the ofchairman
                                                        implied covenants
                                                                       of the inquiryin the agreement.
                                                                                                 said in a
             On     July     27,   1977,       the    chairman         of
             letter to the second defendants that the members appreciated   the    inquiry       said in a
             letteron
             that      to commercial
                            the second defendants
                                               grounds and       that    the members
                                                                    because                   appreciated
                                                                                  of the proceedings
             that    on commercial
             commenced                         grounds and
                                 by the plaintiffs           certainbecauseof theof answers
                                                                                        the proceedings
                                                                                                    to their
             commenced
             questions might     by the   wellplaintiffs
                                                   involvecertain
                                                                informationof the thatanswers the tosecond
                                                                                                         their     E
             questions might
             defendants        would well regardinvolve         information
                                                      as confidential        and thatthatif,the       second
                                                                                                in answer-         E
             defendants
             ing, they would   wouldindicate
                                          regard as   anyconfidential        and that if,
                                                             areas of particular                in answer-
                                                                                             concern,      the
             ing,
             members they would indicate do their any        areas consistently
                                                        utmost,        of particularwith     concern,
                                                                                                  the duty the
             members
             laid on them    would by do the their      utmost,
                                                Secretary             consistently
                                                                 of State,     to respect with that
                                                                                                  the con-
                                                                                                         duty
             laid    on them After
             fidentiality.         by thereceiving
                                                Secretarythe    of inquiry's
                                                                     State, to reportrespect inthat       con-
                                                                                                     August
             fidentiality.
             1978, the government  After receiving announced  the inquiry's
                                                                      its intention report of in     August
                                                                                                 publishing
             it  as soon
             1978,              as the necessary
                       the government              announced consents        to disclosure
                                                                      its intention                required
                                                                                            of publishing
             under
             it  as soonthe Order
                                as theofnecessary
                                               1968 had consents
                                                               been obtained.to disclosureOn September
                                                                                                   required         F
             5, 1978,
             under      the theOrderForeign
                                         of 1968    andhadCommonwealth
                                                               been obtained. Office              wrote to
                                                                                          On September             'F
             the 1978,
             5,     defendants         asking for
                              the Foreign           and their     consent to the
                                                            Commonwealth              Officedisclosure
                                                                                                  wrote in   to
             the report
                    defendants  of information
                                       asking for and     theirdocuments
                                                                  consent tofurnishedthe disclosureby them   in
             to the
             the    reportinquiry.       They consented
                               of information                       subject tofurnished
                                                         and documents                 the qualification
                                                                                                   by them
             thatthetheir
             to                 consentThey
                          inquiry.            applied      to thesubject
                                                   consented            disclosure
                                                                                 to the  of qualification
                                                                                              information
             and documents
             that     their consent     to the      extent
                                              applied      to only      that they were
                                                                the disclosure                    contained
                                                                                         of information
              in thedocuments
             and        report andtoany      theappendices
                                                    extent only    thereto;     they were
                                                                        that they        did notcontained
                                                                                                     consent
              to the
             in    publication
                        report and    of anyanyappendices
                                                    more extensivethereto;information
                                                                                they did notorconsent   docu-      G
              ments
             to          that could
                   publication        of then
                                            any be  more available
                                                              extensive for the     purposes or
                                                                              information          of docu-
                                                                                                        other      G
              proceedings.
             ments      that could then be available for the purposes of other
              proceedings.
                            plaintiff's action having been stayed as against .the
                   The plaintiff's
              defendants and their claim against them sent to arbitration
              the arbitrators made directions for discovery of documents,
              but the plaintiffs were dissatisfied with the discovery made by
              the defendants and took out the originating summons against                                          „
              them that was the subject of these appeals. The summons                                              H"
              was heard by Robert Goff            Goff J. in two parts.
                   The summons related, first, to documents in the possession
              of subsidiary companies in the defendants' groups of companies
               in Rhodesia, South Africa       Africa and Mozambique. In the case of                          of
              Rhodesia and South Africa, the boards of the subsidiaries
               refused to disclose the documents of which the plaintiffs
               refused                                                                   plaintiffs sought
               discovery to do so on the grounds that it would constitute
               a criminal offence to do           do so without a ministerial licence and
     The Weekly Law Reports, June B,
     _T.he                        13, 1980
           Case 1:20-mc-00212-AJN Document 38-11 Filed 06/26/20 Page 4 of 14
                                                        1!529
                                                        '629
       W.L.R.
     1 W.L.R.                Lonrho Ltd.
                             Loorho Ltd. v.
                                         v. Shell
                                            Shell Petro,eum
                                                  Petroleum (H.L.(E.))
                                                             (H.L.(E.))
A
A        that, in any event, it would not be in the companies' best
         interests. In the case of the Mozambique subsidiary, the
         defendants
         defendants offered
                        offered to do their best to facilitate the plaintiffs'
                                                                            plaintiffs'
         inspection of the documents in Mozambique between March               March
         3 and April 3,   3, 1980, but their offer
                                                 offer was not accepted by the      the
                               plaintiffs' application for discovery of the
         plaintiffs. The plaintiffs'
         documents was dismissed by Robert Goff          Goff J., and the Court
         of Appeal dismissed an appeal by the plaintiffs       plaintiffs from his
B
B        decision. They gave the plaintiffsplaintiffs leave to appeal.
              The summons secondly related to documents that had come
         into existence in connection with or for the purposes of the
         inquiry. The defendants
                           defendants refused
                                         refused disclosure of those documents
                                                                          documents
         on the ground of public interest immunity, supported by a
         certificate ofof the Lord Privy Seal lodged by the Attorney-      Attorney-
         General, who was given leave to intervene in the proceedings
         to assert the immunity of the documents from disclosure on
C
C        behalf of the Crown. The documents included copies of the
         behalf                                                                     the
         transcripts of the oral evidence of witnesses including managers
         and directors of the subsidiaries in Southern Africa,      Africa, written
         submissions made by the defendants
                                          defendants to the inquiry and corre-  corre-
         spondence ·between
                       between the defendants
                                       defendants and the Foreign Office   Office and
         the members of the inquiry. The plaintiffs'    plaintiffs' application for  for
          disclosure of those documents was also dismissed by Robert           Robert
          Goff J., and an appeal by the plaintiffs
          Goff                                   plaintiffs was dismissed by·  by the
D
D         Court of Appeal, who again gave the-      the plaintiffs
                                                         plaintiffs leave to appeal.
              On the first appeal: - —
              Held, dismissing the appeal, that on the true construction
          of R.S.C., Ord. 24, a party had a document in his "power"         "power"
          only if he had a presently enforceable
                                              enforceable legal right to obtain
          inspection of the document from whoever actually held it
          without the need to obtain the consent of anyone else; and
          that, since the documents in the possession of the subsidiaries subsidiaries
E
E         could not be obtained without their consent (failing alteration   alteration
          of their articles of association) and, in the case of the sub-           sub-
          sidiaries in Rhodesia and South Africa,    Africa, ministerial consent,
          they were not in the power of the defendants
                                                     defendants (post, pp. 635E-635E—
          636A,
          636A, F-H).
                  F-H).
              Decision of the Court of Appeal [1980] 2 W.L.R. 367
          affirmed.
          affirmed.
F             On the second appeal: - —
F             Held, dismissing the appeal, that, since the likelihood of
          success of an inquiry of the kind in question in discovering
          the truth as to what had happened was greatly facilitated     facilitated if if
          those persons who knew what had happened came forward               forward
          to volunteer information,
                           information, and since without an assurance of
          complete confidentiality
                       confidentiality information
                                          information was less likely to be
          volunteered, particularly where the inquiry was directed to
Q         matters that were the subject matter of a pending civil action         action
G         to which the possessor of the information
                                                  information was a defendant,
                                                                           defendant,
          the judge's decision that in the particularparticular circumstances of
          the case the public interest against disclosure of the documents documents
          outweighed the general public interest that in the adminis-        adminis-
          tration ofof justice the decision should be based on all the
          relevant facts should be upheld (post, pp. 637G-H, 638G--H).   638G-H).
              Decision of the Court of Appeal affirmed.   affirmed.
Jj
H                   curiam. In neither of these cases was it appropriate
              Per curiam.                                                 appropriate
          to give leave to appeal to the House of Lords against con-              con-
          current and unanimous judgments of           of the judge and of      of the
          Court of Appeal. If      If the size of the damages claimed in the
          arbitration, of the order of £100,000,000,
                                                 £100,000,000 , was thought to
          justify giving leave to appeal, that is not a valid reason in an
          justify
          appeal on an interlocutory
                             interlocutory matter, such as discovery, which
          would not have qualified
                                 qualified for leave on any other grounds,
          particularly where the discovery is sought in an arbitration     arbitration
           (post,
           (post, pp.
                  pp. 631H,
                       63 1H, 632c-o).
                               632O-D).
                           the Weekly
                           The
Case 1:20-mc-00212-AJN Document  38-11Law
                                      Law Reports,
                                          Reports, June 13,
                                                        13, 1980
                                           Filed 06/26/20        Page 5 of 14
'630
 630
                                                       (H.L.(E.))
                        Lonrho Ltd. v. Shell Petroleum (H.L.(E,))              [1980]
       The following case is referred to in the opinion of Lord Diplock:       A
       Conway v. Rimmer     [1968] A.C. 910;
                   Rimmer (1968]          910; (1968]
                                               [1968] 2 W.L.R. 998;
                                                                998; (1968]
                                                                      [1968] 1
           All E:R. 874, H.L.(E.).

       The following additional cases were cited in argument:
       B. v. B. (Matrimonial Proceedings:                   [1978] Fam. 181;
                                 Proceedings: Discovery) (1978]            181; [1978]
                                                                                 [1978]
            3 W.L.R. 624;      [1979] 11 All E.R. 801.
                         624; [1979]               801.                                 BB
       Bartlett v.
       Bartlett      Barclays Bank
                 v. Barclays  Bank Trust
                                     Trust Co. Ltd. (Nos.
                                           Co. Ltd. (Nos. 1I and
                                                             and 2)   [1980] 22 W.L.R.
                                                                  2) [1980]     W.L.R.
            430;   [1980] 11 All
            430; [1980]      All E.R.   139.
                                  E.R. 139.
       Burmah Oil
       Burmah    Oil Co.  Ltd. v.
                      Co. Ltd.  v. Governor
                                   Governor and
                                              and Company
                                                  Company of of the  Bank of
                                                                the Bank       England
                                                                           of England
             (1979]
             [1979] 33 W.L.R. 722;     [1979] 33 All E.R. 700,
                                 722; (1979}                700, H.L.(E.).
       Clinch v. Financial
       Clinch                 Corporation (1866) L.R. 2 Eq. 271.
                    Financial Corporation                        271.
       D. v. National Society for the Prevention of Cruelty to Children
                                                                      Children [1978]
                   171; [1977] 2 W.L.R. 201;
            A.C. 171;                       201; [1977] 1 All E.R. 589, H.L.(E.).
       Daimler Co.Co. Ltd. v. Continental Tyre and Rubber         Co. (Great Britain) C^
                                                        Rubber. Co.
            Ltd. [1916] 2 A.C. 307, H.L.(E.).
       Mertens v. Haigh
                     Haigh (1863) 3 De G.J. & Sm. 528.
       Mustad (0.)                Dasen (Note) [1964] 1 W.L.R. 109;
                (O.) & Son v. Dosen                                 109; [1963] 3 All
                   416, H.L.(E.).
            E.R. 416,
       Revlon Inc. v. Cripps
       Revlon            Cripps & Lee Ltd., November 22,      1979; Court of Appeal
                                                          22, 1979;
            (Civil Division) Transcript No. 601601 of 1979, C.A.
       Sankey v. Whitlam (1978) 21    21 A.LR.
                                          A.L.R. 505.
                                                  505.                                  D
       Science Research Council v. NasseNasse [1979] 3 W.L.R. 762; 762; [1979] I.C.R.
                  [1979] 3 All E.R. 673,
            921; [1979}                 673, H.L.(E.).
                    Rundell (1841) Cr. & Ph. 104.
       Taylor v. Rundell
       Woolfson v. Strathclyde Regional Council (1978) 38
       Wool/son                                              38 P. && C.R.
                                                                        CR. 521;
                                                                             521; 1978
            S.L.T. 159,
                     159, H.L.(Sc.).
                          H.L.(Sc).

    APPEALS
    APPEALS from the Court of Appeal.                                                   E
    By writ of May 31,
                     31, 1977, the plaintiffs, Lonrho Ltd. and Companhia
              Mocambique Rodesia S.A.R.L. (a company incorporated
Do Pipeline Moc;:ambique                                        incorporated
under the laws of Mozambique) claimed against the defendants, Shell
                     (" Shell") and British Petroleum Co. Ltd. (" B.P."),
Petroleum Co. Ltd. ("Shell")
28 other oil companies and three individual defendants (1) an injunction
                                                                   injunction
                 defendants from (i) conspiring with each other or with
restraining the defendants                                                              pp
any other person in breach of the Southern Rhodesia (Petroleum) Order
                    unlawfully to supply or agree to supply petroleum to
1965 or otherwise unlawfully
any person, (ii) committing or participating in any breach of an agree- agree-
                                               plaintiffs and the first four
ment of October 30, 1962, between the plaintiffs                          four
                                                 unlawfully causing damage
defendants, (iii) by the supply of petroleum unlawfully
                                                                     unlawful
and loss to the plaintiffs; (2) damages for breach of contract, unlawful
interference with contract, conspiracy, negligence and the committing of
interference                                                                            G
                                                                                        G
unlawful acts causing loss and injury. By order of Brightman J. in
unlawful
January 1978 the action was stayed so far as concerned Shell and B.P.
                                            defendants went on by way of
and the proceedings against those two defendants                            of
arbitration.
    By originating summons issued on January 18, 1980, the plaintiffsplaintiffs
                        further discovery by the defendants
applied for orders for further                      defendants of, inter alia,          JHJ
 documents in the possession of subsidiaries in the defendants' groups of    of
companies in Rhodesia, South AfricaAfrica and Mozambique, and documents
 including the written submissions of the defendants and any of       of their
subsidiaries to the Bingham inquiry, copies of the transcripts of the
                           officers and employees of the defendants
 oral evidence given by officers                             defendants and
 the subsidiaries to the inquiry and certain correspondence between the
 defendants
 defendants and the Foreign Office
                               Office and the members of the inquiry. The
     The ·weekly
          Weekly Law Reports, June._
                              June. 13,
                                     13, 1980
            Case 1:20-mc-00212-AJN Document 38-11 Filed 06/26/20 Page 6 of 14
                                                                               63.1)
                                                                               631;
     11 W.L.R.
        W.L.R.              :Lonrho
                            Lonrho Ltd.
                                    Ltd. v.
                                         v. Shell
                                            Shell Petroleum
                                                  Petroleum (H.L.(E.)
                                                            (H.L.(E.)))
A summons was heard by Robert Goff     Goff J. in two parts. On January 25,
              refused the plaintiffs' application in so far as it related to
  1980, he refused
  documents in the possession of the subsidiaries, giving the plaintiffs  plaintiffs
  leave to appeal. They appealed, on the grounds that he had been wrong
  in law and on the facts in holding that the documents in question were
  not within the power of the defendants for the purposes of R.S.C., Ord.
         3. The Court of Appeal (Lord Denning M.R., Shaw and Brandon
  24, r. 3.
" L.JJ.) on February 12,
B                        12, 1980,
                              1980, dismissed the appeal,
                                                    appeal, giving the plaintiffs
                                                                          plaintiffs
  leave to appeal. They appealed. On March 4, 1980, Robert Goff            Goff J.
  refused the plaintiffs' application in so far as it related to the Bingham
  refused
  inquiry documents and dismissed the summons, giving the plaintiffs
                                                                   plaintiffs leave*
                                                                              leave,
  to appeal. They appealed, on the grounds that the judge had been
  wrong in law and fact in holding that the documents in question should
C not be disclosed on the ground of public interest. The Court of Appeal
  (Lord Denning M.R., Waller and Dunn L.JJ.) on March 12,                     1980,.
                                                                         12, 1980,
  dismissed
  dismissed the
             the appeal,
                  appeal, giving
                          giving the plaintiffs leave
                                 the plaintiffs leave to
                                                      to appeal.
                                                         appeal. They
                                                                   They appealed.
                                                                         appealed.
    . The
      The appeals
            appeals were
                     were heard
                           heard consecutively.
                                  consecutively. TheThe facts
                                                         facts are
                                                               are set
                                                                    set out
                                                                        out in
                                                                             in the
                                                                                 the
  opinion   of  Lord  Diplock.
   opinion of Lord Diplock.
D
_.        Mark Liftman    Q.C., Charles
                 Littman Q.C.,  Charles Sparrow
                                        Sparrow Q.C.,
                                                  Q.C., Gavin Light man Q.C.
                                                               Lightman  Q.C
     and Alan Boyle for the plaintiffs.
          Peter Curry Q.C.,
                       Q.C, Brian Davenport Q.C.
                                             Q.C. and Gordon Langley for the
                                        Co. Ltd.
     first defendants, Shell Petroleum Co.
          Robert Alexander Q.C.,
                             Q.C, Roger Buckley Q.C.,   Jonathan Sumption and
                                                 Q.C, Jonathan
     Stephen Ruttle                                                 Co. Ltd.
                Ruttle for the second defendants, British Petroleum Co.
          Simon D.
                 D. Brown and John Laws for the Attorney-General.
E
         Their Lordships took time for consideration.

            22. LORD DIPLOCK. My Lords, these two appeals, which have
      May 22.
  occupied four days of your Lordships' time despite the fact that it was
  not found necessary to call on the respondents save briefly on a minor
                                                                  documents.,,
F point in one of the appeals, are both about discovery of documents.
  The discovery sought is for the purposes of an arbitration and so required
  the issue of an originating summons by the appellants (whom I will refor
                                                                         refer
                                "); but the essential nature of the orders
  to collectively as " Lonrho ");
  sought was interlocutory. The summons was heard by Robert Goff      Goff J.
  in two parts. In decisions or January 25 and March 5, 1980, he refused
                                                                      refused
  the orders sought by Lonrho. In each case Lonrho appealed to the
G
G Court of Appeal. The first appeal (which I will call " the subsidiaries
  appeal")
  appeal  ") came before a court consisting of Lord Denning M.R. and
  Shaw and Brandon L.JJ.; the second (which I will call "the Bingham
  appeal")
  appeal  ") came before a court consisting of Lord Denning M.R. and
  Waller and Dunn L.JJ. In each appeal the judgment of the court
  dismissing the appeal was unanimous.
H     It is very rarely that your Lordships would yourselves give leave to
  appeal to this House on a question that is essentially interlocutory, in  iri
  the sense that the answer to it will not dispose finally
                                                        finally of the main
  proceedings either in law or as a matter of practical reality-as
                                                          reality—as may be
  the case with some other orders granting or refusing interlocutory
                                                                     thought <
  injunctions. In neither of the instant cases would I myself have thought,
  it appropriate to give leave to appeal to this House against concurrent1
  and unanimous judgments of the judge and of the Court of Appeal. The·   The
Case 1:20-mc-00212-AJN Document  38-11 Filed 06/26/20   13, 1980 Page 7 of 14
                           The Weekly Law Reports, June 13,
632
Lord Diplock                                          (H.L.(E.))
                       Lonrho Ltd. v. Shell Petroleum (H.L.(E,))                   [1980]
 circumstances which have given rise to the disputes about discovery are.               are A
 quite exceptional; they are unlikely to recur in any other case and, for
 that reason, they do not in my view provide a suitable occasion for any-              any
 general disquisition by this House upon the principles of law applicable
 to the discovery of documents. This was also the view that was taken
 in the courts below. In the subsidiaries appeal Robert Goff          Goff J.J. delivered
 an ex tempore judgment which cited no authorities, and, in the Court·              Court
 of Appeal, although a few authorities were referred to in the judgments Ba
of Lord Denning M.R., that court was at pains to make it clear that
 their judgment was directed to the particular facts of the case before
 them. In the Bingham appeal, except for a minor cavilling against one
 adverb that the judge had used, as savouring of hyperbole, there was no
dispute about the law that was applicable. All that was in issue was
the application of well-settled law to very special facts. One is left to Cc
suppose that the size of the damages claimed in the arbitration, which
are of the order of £100,000,000,
                            £100,000,000 , may have been thought to justify
giving leave to appeal in a case in which, if the amount at stake had
been smaller, leave would have been refused. For my part, I do not
accept this
accept    this as
               as aa valid
                      valid reason
                             reason for
                                      for giving
                                           giving leave
                                                    leave toto appeal
                                                                appeal toto this
                                                                            this House,
                                                                                  House,
in an
in   an appeal
         appeal upon
                   upon anan interlocutory
                              interlocutory matter,        such as
                                                matter, such      as discovery,
                                                                      discovery, which
                                                                                   which D
would not have qualified for leave on any other grounds. This is
would     not  have    qualified   for  leave    on   any   other   grounds.      This    is
particularly
particularly soso where
                   where the
                           the discovery
                               discovery isis sought
                                              sought inin an
                                                           an arbitration.
                                                               arbitration. InIn reflects
                                                                                  reflects
discredit upon
discredit    upon English
                     English arbitral
                              arbitral procedure
                                         procedure thatthat soso much
                                                                  much delay
                                                                          delay and
                                                                                  and so so
much costs
much     costs (which
                 (which inin the
                              the instant
                                    instant appeal,
                                              appeal, in in which
                                                             which 13 13 counsel
                                                                          counsel were
                                                                                     were
engaged, must
engaged,    must have
                    have been    enormous) should
                          been enormous)       should bebe permitted
                                                            permitted to to be  incurred
                                                                            be incurred
by    reason  of   the  intervention    of  a   court   in  matters
by reason of the intervention of a court in matters that are merely    that  are  merely
preparatory
preparatory to  to the
                    the hearing
                         hearing ofof the
                                       the arbitration
                                            arbitration by      the arbitrators
                                                           by the   arbitrators of of the
                                                                                       the B  E
parties'
parties' choice.
           choice.
     The relevant allegations in the claim made by Lonrho against the
two respondents (" Shell Shell"" and " B.P.
                                         B.P.")") in the arbitration need be stated
in barest outline only. Lonrho are the owners of an oil pipeline which
runs from the port of Beira in Mozambique to a refinery at Umtali in
Zimbabwe, then called Rhodesia. It came on stream a few months „
before the unilateral declaration of independence by Rhodesia (" U.D.I.         U.D.I.") ") . F
and was operated under an agreement (" the shippers' agreement")
between Lonrho and a number of major oil companies including Shell
       B.P. As a result of sanctions imposed on the direction of the United
and B.P.
Nations the pipeline could not be used for importing oil into Rhodesia
               U.D.I, continued; so Lonrho lost the profits that it would
so long as U.D.I.
have made under the shippers' agreement if the pipeline had remained G
 in use.
     use. As a matter of public knowledge, however, despite the sanctions,
 oil  continued throughout
oil continued     throughout thethe period   of U.D.I.
                                     period of   U.D.I, toto reach
                                                             reach Rhodesia
                                                                     Rhodesia by     other
                                                                                 by other
 routes.
 routes.
      Lonrho started an action in the High Court on May 31,            31, 1977, against
 Shell and B.P. and 31     31 other defendants including all those subsidiary
 companies belonging to the Shell and/or B.P. groups disclosure of whose JJ                   H
 documents is sought in the subsidiaries appeal. The substance of the
 claim was that the 33    33 defendants had conspired together to supply oil
 to Rhodesia in breach of the Southern Rhodesia (Petroleum) Order 1965,
 that by doing so they enabled the rebel government of Rhodesia to
 prolong U.D.I., and thereby made it impossible for use of the pipeline
 to be resumed. The losses incurred by Lonrho through inability to use
 the pipeline during the resulting prolongation of U.D.I.         U.D.I, were claimed
   The Weekly Law Reports, June 13,
                                13, 1980
         Case 1:20-mc-00212-AJN Document 38-11 Filed 06/26/20 Page 8 of 14
                                                                            '633
                                                                             633
   1 W.L.R.             ~onrho
                        Lonrho Ltd.
                               Ltd. v. Shell Petroleum
                                             Petroleum (H.L.(E.))   Lord
                                                                    Lord Diplock
A in the alternative as damages for unlawful conspiracy or for breach of
  implied covenants in the shippers' agreement.
      The shippers' agreement, to which Shell and B.P. were parties,
  contained an arbitration clause. As this was not a domestic arbitration
  agreement within the meaning of the Arbitration Act 1975,    1975, Shell and
        successfully applied to have the action stayed as against them, and
  B.P. successfully
                               1978. The action apparently remains on foot
  this was done in January 1978.
B against the other defendants including the subsidiary companies of the
                                                                  sleep. In the
  Shell and/or B.P. groups; but it has been allowed to go to sleep.
  meantime the arbitration between Lonrho and Shell and B.P.   B.P. has started
  before a distinguished team of two arbitrators and an umpire, (the
  " arbitrators "),
                "), by
                    by whom the usual directions for pleading and discovery
  of  documents    were
  of documents were made made inin February
                                   February 1979,
                                             1979, and
                                                   and dates
                                                        dates have
                                                                have now
                                                                      now been
                                                                           been
C fixed for the hearing of the reference from June 23  23 running through to
            1980. If the hearing were to be postponed it would be another
  October 1980.
  two years before the same arbitrators would be available for what is
                                      hearing—if it is ever held.
  expected to be a very protracted hearing-if
       On December 18,  18, 1979,
                            1979, Lonrho expressed dissatisfaction
                                                      dissatisfaction with the
   discovery made by Shell and B.P. in a number of respects (of which
   your Lordships are concerned only with those that have given rise to
D the subsidiaries appeal and the Bingham appeal respectively) and applied
                                                             further discovery.
   for a hearing before the arbitrators for directions for further
            18 and 19,
   January 18        19, 1980, were fixed by the arbitrators for the hearing
   of the application; but on January 18    18 Lonrho issued its originating
   summons in the High Court.

E The Bingham report
B
       As is well known, an investigation into the supply of petroleum and
    petroleum products to Rhodesia since the Southern Rhodesia (Petroleum)
    Order 1965 came into force was undertaken by Mr. Bingham Q.C., as he
   then was, and Mr. Gray, a chartered accountant. They were appointed
   for this purpose by the Secretary of State for Foreign and Commonwealth
            pursuant to article 15
 F Affairs oursuant             15 of and Schedule 1 to the Southern Rhodesia
   (United Nations Sanctions) (No.
   (Unitect"                      (No. 2) Order 1968.
                                                 1968. This investigation, in
   which Shell and B.P. cooperated upon terms to which I shall have to
   refer later when I come to the Bingham appeal, started in the summer
   of 1977 and ended with the publication of " the Bingham report  report"" in
            1978. It contains some useful charts of the complicated company
   August 1978.
   structure of the Shell and B.P. groups so far as their operations in
G
** Southern Africa, including Rhodesia, are concerned. Reference may be
   had to these if what I have to say later about subsidiary companies of   of
   the groups lacks clarity.

       subsidiaries appeal
  The subsidiaries   appeal
      The relevant rule of the Supreme Court dealing with the discovery
                                            is Ord. 24,
H that is sought in the subsidiaries appeal is       24, r. 3,
                                                            3, which empowers
  the court to make an order upon any party to a cause or matter to
  make and serve on any other party a list of the documents " which
  are or have been in his possession, custody or power relating to any
  matter in question in the cause or matter, .    . .. .."" The documents of
                                                                           of
  which discovery is sought are documents which, although they do relate
  to matters in question in the arbitration, are not and never have been
  in the possession or custody of Shell or B.P. They are and always have
Case 1:20-mc-00212-AJN Document  38-11 Filed June
                           The Weekly Law Reports, Jupe 13, 1980
                                                        13,
                                                   06/26/20      Page 9 of 14
:634
 634
Lord Diplock         Lonrho Ltd. v. Shell Petroleum (H.L.(E.))           [1980]
 been in the sole possession and custody of the subsidiary companies of            A
 the groups which operated in Southern Africa     Africa and, with only one
 exception that has been drawn to your Lordships' attention, are resident
            Africa or Rhodesia and, for the most part, also incorporated
 in South Africa
 there. Lonrho's contention in the subsidiaries appeal is that because
 of the company structure of the groups these documents are in the
 " power " of either Shell or B.P.
 "power"                         B.P. severally or Shell and B.P.
                                                                B.P. jointly.
                                                                     jointly.
   · My Lords, neither Shell nor B.P. is a direct shareholder in any of the        B
 relevant subsidiary companies. In some Shell is a shareholder at one
 remove and B.P. at two removes through a company, the Consolidated
             Co. Ltd. (" Consolidated "),
 Petroleum Co.                          "), in which Shell holds 50 per cent.
                                                                        cent, of
                                                                              of
                         B.P., through a wholly-owned subsidiary, Britannic
 the share capital and B.P.,
 Estates Ltd., holds the remaining 50 per cent. Some of the operating
                           Africa are wholly-owned subsidiaries of Consoli-
companies in Southern Africa                                                       C
 dated; Shell Mo9ambique
               Mozambique Ltd. is one of these. In others the shares are
held by subsidiaries of Consolidated and in yet others the shares are held
not through Consolidated at all but as to 50 per cent.cent, by another wholly-
owned subsidiary of Shell and as to the remaining 50 per cent.cent, by another
wholly-owned subsidiary of B.P.
     It is unnecessary for present purposes to distinguish between sub-            -.
sidiaries that are incorporated in the United Kingdom and those incor-
·sidiaries                                                                incor-   D
porated in South Africa
                    Africa or Rhodesia. The company law of those two
countries is substantially the same as that to be found in the Companies
       1948; and the articles of association of each of the subsidiaries
Act 1948;
contain the usual "short
                     " short cut
                               cut"" provisions appropriate to subsidiaries,
enabling the shareholders by unanimous agreement in writing to exercise
all the powers of a general meeting of the company.                                E
    The articles of association of all the subsidiaries vest the management
    The
of the company in its board of directors. It is the board that has control
of the company's documents on its behalf; the shareholders as such have
no legal right to inspect or to take copies of them. If requested to
allow inspection of the company's documents, whether by a shareholder
or by a third party, it is the duty of the board to consider whether to            Fp
accede to the request would be in the best interests of the company.
These are not exclusively those of its shareholders but may include those
of its creditors. Needless to say, if the local law of the country in
Which the company is resident forbids disclosure, the company through
which
its board must comply with that local law.
     Such is the case with the subsidiaries that are resident in South
Africa or Rhodesia. In each of those countries it would have been a
Africa                                                                             G^
criminal offence
•criminal  offence for the board of a subsidiary to disclose the company's
documents to Shell or B.P. unless they could obtain a ministerial licence
permitting them to do so.  so. Shell and B.P. did in fact inquire of the
 boards of the subsidiary companies resident in South Africa
                                                          Africa and Rhodesia
 whether they were willing to disclose their companies' documents of          of
which Lonrho seeks discovery in the subsidiaries appeal. The boards                JJ
                                                                                   H
 refused upon the grounds that it would constitute a criminal offence
 refused                                                             offence to
do so and that, in any event, it would not be in the best interests of        of
the company.
.the  company.
     My Lords, in the circumstances it seems to me to be quite unarguable
that the documents of subsidiaries resident in South AfricaAfrica or Rhodesia
are or have ever been in the "power"
~re                                  " power" of Shell or B.P. within the
meaning of R.S.C., Ord. 24. 24. Nevertheless your Lordships were pressed
   The Weekly Law Reports, June ·13,
                                 13, _1980
                                     1980 ·
         Case 1:20-mc-00212-AJN Document 38-11 Filed 06/26/20 Page 10 of 14
                                                                                635,
   1 W.L.R.                     Ltd. v.
                         Lonrho Ltd. v. Shell
                                        SheU Petroleum (H.L.(E.) ).),   Lord Diplock
                                                                        Lord
A with the contention that ther:ethere were a series of steps open to Shell an_dand
   B.P. which, if taken, might have the result of giving them_them, a legal rigqt,
                                                                              right.
   to inspect and take copies of documents belonging to those subsidiaries.
   I can restrict myself to those operating companies which are subsidiaries
   of Consolidated, since the steps suggested in respect of the other operat-
                                                                            operat-
   ing companies were essentially the same. The suggested steps would be
   for Shell and B.P., as holders between them of all the shares in Con-
" solidated, to procure the board of Consolidated to exercise that company's
B                                                                       company's
   power to alter the articles of association of each of those companies of      of
                              itself the sole shareholder, so as to entitle the
   which Consolidated is itself
   shareholders to inspect and take copies of the documents of any of             of
   the subsidiaries or sub-subsidiaries of Consolidated. Any copies taken
   by Consolidated would be the property of that company; so a similar
C alteration at least would be needed in the articles of association of Con-   Con-
    solidated itself; nor is it clear how the board of Consolidated could be
    procured to act as suggested in relation to its subsidiaries if it did not
    consider that it was in the best interest of Consolidated to do so.
                                                                      so. Clearly,
    however, no alteration in the articles of association of the operating
    subsidiaries could overcome the obstacle of the prohibition upon dis-
    closure of the documents imposed by the local law. So,    So, it is said, Shell
u
D   and B.P. ought to procure Consolidated to procure the operating sub-        sub-
    sidiaries to apply for a ministerial licence permitting the disclosure. It
    is Lonrho's contention that until all this has been done and the licence
    has actually been refused, neither Shell nor B.P. will be in a position
    to say that the documents in the possession of the operating subsidiaries
    are not in Shell and B.P.B.P.'s
                                  's own power.
 E       My Lords, this argument only requires to be stated to be rejected.rejected.
    Your Lordships are not concerned with any other consequences of the
    relationship between parent and subsidiary companies than those which
    affect the duty of a parent company of a multi-national group, whose
    company structure is that of the Shell or B.P. groups, to give discovery
    of documents under R.S.C., Ord. 24;    24; and this, as I have pointed out,
 F
 F  depends upon the true construction of the word " power " in the phrase
    " the documents which are or have beeH     been in his
                                                       his possession,
                                                           possession, custody or
    power."
         The phrase, as the Court of Appeal pointed out, looks to the present
    and the past, not to the future. As a first stage in discovery, which is the
    stage with which the subsidiaries appeal is concerned, it requires a party
G_ to provide a list, identifying
                       identifying documents relating to any matter in question
    in the cause of matter in which discovery is ordered. Identification
                                                                  Identification of
                                                                                  of
    documents requires that they must be or have at one time been available
    to be looked at by the person upon whom the duty lies to provide the
    list. Such is the case when they are or have -been been in the possession or
    custody of that person; and in the context of the phrase " possession,
H
„ custody
     custody or
              or power
                  power "" the
                            the expression
                                 expression "" power"
                                               power " must,
                                                        must, in
                                                               in my
                                                                   my view,
                                                                       view, mean
                                                                               mean
    a presently enforceable legal right to obtain from whoever actually holds
    the document inspection of it without the need to obtain the consent of       of
             else. Provided that the right is presently enforceable, the fact
    anyone else.
    that for physical reasons it may not be possible for the person entitled
    to it to obtain immediate inspection would not prevent the document
                                                                           enforce-)
     from being within his power; but in the absence of a presently ·enforce-,
     able right there is, in my view, nothing in Order 24 to compel a partY;   party
                           The Weekly Law Reports, June 13, 1580
                                                  The Weekly Law Reports, June 13, 1910
Case 1:20-mc-00212-AJN Document  38-11 Filed 06/26/20 Page 11 of 14
636
Lord Diplock            Lonrho Ltd. v. Shell Petroleum (H.L.(E.))
                        Lonrbo                                                      [1980]
to a cause or matter to take steps that will enable him to acquire one                  one'   A
          future.
in the future.
                                          Mozambique Ltd., the only subsidiary
    I turn then to the case of Shell Mor;ambique
of Consolidated that is not resident in South Africa     Africa or Rhodesia but is
incorporated in the United Kingdom and resident in Mozambique-a        Mozambique—a
country in which the local law does not prohibit the disclosure of that
company's documents. Shell M0<;:ambique
                                     Mozambique is a defendant
                                                           defendant to the original           „B
High Court action and before that action went to sleep steps were taken
by its solicitors, who are also solicitors to B.P. in the arbitration,
                            Mozambique's giving discovery on its own behalf
preparatory to Shell Mor;ambique's                                                  behalf
in the High Court action. Some political and physical obstacles were
encountered but in spite of these a list of documents was obtained
together with somewhat illegible copies of some of the documents in
                     affidavit sworn on behalf
the list. In an affidavit                  behalf of B.P. on January 10, 1980,                 C
for the purpose of the hearing of the application to the arbitrators for
further discovery that had been fixed for January 18              18 and 19, the list
and copies of documents were exhibited, and an offer              offer was made to
Lonrho that if the arbitrators took the view that discovery of these
documents should be made, then " without prejudice to whatever the
legal position
legal  position may
                 may bebe "" B.P.
                             B.P. would
                                   would do
                                         do their
                                              their best
                                                     best to
                                                          to facilitate
                                                              facilitate the
                                                                         the inspection
                                                                               inspection      _.
                                                                                               D
by Lonrho of Shell Mor;ambique's documents in Mozambique where
by  Lonrho      of  Shell   Mozambique's      documents      in   Mozambique        where
they were
they   were situated,
               situated, provided
                           provided that
                                      that the
                                            the inspection
                                                  inspection tooktook place
                                                                        place between
                                                                                 between
March 33 and
March       and April
                   April 3,
                          3, 1980.
                              1980. The
                                      The limitation
                                           limitation as as to
                                                             to date
                                                                 date was
                                                                       was to     prevent
                                                                              to prevent
lateness of
lateness   of discovery
                discovery providing
                            providing anan excuse
                                             excuse forfor postponing
                                                            postponing the  the date
                                                                                  date ofof
hearing of
hearing    of the
               the arbitration.
                    arbitration.
    As already mentioned, the hearing before the arbitrators accom-                accom-
plished nothing, as Lonrho had by then decided to proceed by originating                       E
summons in the High Court. For what, in the absence of any plausible
explanation, I can only suppose to have been tactical reasons, the offer
was
was never
      never accepted
              accepted before
                          before the
                                  the time
                                      time stipulated
                                             stipulated for
                                                          for inspection         Mozam-
                                                               inspection in Mozam-
bique
bique hadhad expired.
              expired. Shell
                           Shell and  B.P. are
                                 and B.P.   are therefore
                                                  therefore nownow entitled
                                                                      entitled toto stand
                                                                                     stand
upon
upon their
        their legal
              legal rights   if as
                     rights if  as aa matter
                                      matter ofof arbitral
                                                   arbitral tactics
                                                             tactics they    think fit
                                                                      they think     fit to
                                                                                         to
~m
do so.                                                                                    F
                                                                                          P
    For
    For the
         the reasons
              reasons already
                        already indicated
                                 indicated Shell
                                             Shell Mo9ambique's       documents are
                                                    Mozambique's documents           are
not
not in
     in my
        my opinion
             opinion within    the "power"
                       within the   " power " of of either
                                                    either of
                                                            of Shell   or B.P.
                                                                Shell or   B.P. within
                                                                                 within
the  meaning     of R.S.C.,   Ord.    24.   They   could   only
the meaning of R.S.C., Ord. 24. They could only be brought withinbe   brought    within
their
their power
       power either    (1) by
               either (1)  by their
                              their taking
                                      taking steps
                                              steps to
                                                    to alter
                                                        alter the
                                                              the articles
                                                                   articles ofof associ-
                                                                                 associ-
ation
ation of
       of Consolidated
           Consolidated andand procuring
                                procuring Consolidated
                                             Consolidated through
                                                             through itsits own
                                                                            own board
                                                                                  board
of directors to take steps to alter the articles of association of Shell G
Mor;ambique,
Mozambique, which Order 24 does not require them to do; or (2) by
Obtaining the voluntary consent of the board of Shell Mozambique
obtaining                                                            Mo9ambique to
let them take copies of the documents. It may well be that such
consent could be obtained; but Shell and B.P.     B.P. are not required by Order
24 to seek it, any more than a natural person is obliged to ask a close
relative or
relative  or anyone
               anyone else
                         else who
                              who is is aa stranger
                                           stranger toto the
                                                          the suit
                                                               suit to
                                                                     to provide
                                                                          provide himhim Hw
with copies of documents in the ownership and possession of that
with   copies  of  documents    in the    ownership  and   possession    of        other
                                                                             that other
person, however
person,    however likely
                      likely he
                              he might
                                   might be be to
                                                to comply
                                                    comply voluntarily
                                                               voluntarily with       the
                                                                               with the
 request  if it were
request if it were made.made.
    In dismissing the subsidiaries appeal on its own special facts, I
expressly decline any invitation to roam any further      further into the general
law of discovery. In   In particular, I say nothing about one-man companies
 in which a natural person and/or his nominees are the sole share-
     Th© Weekly Law Reports, June 13,
     The                          13, 1980
         Case 1:20-mc-00212-AJN Document 38-11 Filed 06/26/20
                                                       637    Page 12 of 14
                                                                                  637
     11 W.L.R.
        W.L.R.            Lonrho
                          Lonrho Ltd.
                                 Ltd. v.
                                      v. Shell
                                         Shell Petroleum
                                               Petroleum (H.L.(E.))
                                                         (H.L.(E.))      Lord
                                                                         Lord Diplock
                                                                              Diplock
A holders and directors.         It may be that, depending upon their own
                       different considerations may apply to these.
     particular facts, different

     The Bingham appeal
                 appeal
         This appeal relates to documents which only came into existence in
     connection with or for the purposes of the Bingham inquiry. The only
B    ground on which disclosure is    is refused is public interest immunity. This
     is supported by a certificate of Sir Ian Gilmour, the Lord Privy Seal,
     which was lodged by the Attorney-General who was given leave to
     intervene in the proceedings to assert on behalf     behalf of the Crown an
     immunity from disclosure of a kind which used to be called "Crown       " Crown
     privilege."
p
C         At the Bingham inquiry, as has already been mentioned, both the
     Shell group and the B.P. group cooperated fully. They produced to
     the inquiry many contemporaneous documents. All of these have also
      been disclosed to Lonrho in the current arbitration. They arranged for
     many witnesses including managers and directors of subsidiary companies
      operating in Southern Africa to appear at the inquiry and to give oral
      evidence. Three new classes of documents came into existence and
D     into the possession of Shell and B.P. in the course of the inquiry: (1)
      copies of the transcripts of the oral evidence of those witnesses, (2)
      written submissions made by Shell and B.P. to the inquiry and (3) certain
      correspondence between Shell and B.P. and the Foreign Office and the
      members of the inquiry. It is of these documents, which I shall call
      "the Bingham documents," that discovery is sought in the Bingham
E
E     appeal.
          Schedule 1 to the Southern Rhodesia (United Nations Sanctions)
                        1968, under which the Bingham inquiry was held, makes
      (No. 2) Order 1968,
      it an offence for anyone to refuse to furnish to the persons appointed
      to conduct an inquiry under the Order any document or information   information
      requested by them; but it protects from disclosure to any third party
      (such as Lonrho) who is not charged with official duties in connection
F     with the enforcement
                enforcement of sanctions any document or information furnished
                                                                             furnished
     to the inquiry without the consent of the person who furnished it, or,
     when
     when he he did
                 did so
                      so in
                          in the
                             the capacity
                                  capacity ofof an
                                                 an employee
                                                    employee or
                                                              or agent,
                                                                  agent, without
                                                                          without the
                                                                                    the
     consent
     consent ofof his
                   his employer
                        employer or   principal. So
                                   or principal.   So the
                                                      the consent
                                                           consent of
                                                                   of Shell
                                                                      Shell and
                                                                             and B.P.
     was
     was required
           required toto the
                         the disclosure
                              disclosure of
                                          of the
                                              the Bingham
                                                  Bingham documents
                                                            documents toto Lonrho.
                                                                           Lonrho.
          Many judges have at some time in their lives had experience of             of
o
Q    conducting official inquiries or investigations in private.
                                                             private. Even without
     the Minister's certificate I should not have needed evidence to satisfy    satisfy
     me that the likelihood of success of an inquiry of this kind in discover-
                                                                             discover-
     ing the truth as to what happened is greatly facilitated if those persons
     who know what happened come forward to volunteer information information rather
     than waiting to be identified by the inquiry itself as likely to possess
H
IT   relevant information and having it extracted from them by question
     and answer. Nor would I need any evidence to satisfy me that without
                                     confidentiality information
     an assurance of complete confidentiality        information is less likely to be
     volunteered; particularly where the inquiry is directed to matters that
      are the subject matter of a pending civil action to which the possessor
      of the
      of  the information
              information is is aa defendant.
                                   defendant.
                           himself was well aware of this and, in a letter to B.P.
          Mr Bingham himself
               27, 1977,
      of July 27,   1977, expressing his pleasure at learning from the Foreign
                                              The.
                                              The Weekly L~w
                                                         Law Rep~rts,
                                                             Reports, June 13, 198()
                                                                               1980
Case
638  1:20-mc-00212-AJN Document 38-11 Filed 06/26/20 Page 13 of 14
Lord Diplock
     Diplock         L!Jnrho
                     Lonrho L~d.
                             Ltd. v. Shell J.>etri;,leum
                                           Petroleum (H.L.(E.))              [1980]
                                                                             [1980]
Secretary that B.P. had undertaken to cooperate fully in the investigation, A
he added the following paragraph:.        ·
    " We appreciate that on commercial grounds and because of civil
    "We
    proceedings recently commenced by Lonrho and C.P.M.R. certain
                                                        information which
    of the answers to our questions may well involve information
    your company would regard as confidential. If,  If, in answering, you
    will indicate any areas of particular concern, we will do our utmost B  n
    (consistent with the duty laid upon us by the Secretary of State) to
                  confidentiality."
    respect this confidentiality."
    My Lords, as was fully recognised by the judge and the Court of          of
Appeal, this claim to public interest immunity from discovery was a
claim for non-disclosure not because of the contents of the individual
documents but because of the class to which they belong. Like all class                Q
                                                                                       C
claims the basis of it is pour encourager Jes  les autres. As the Minister
put it in his certificate:
           is important to the proper working of such an investigation as
     " It is                                                                 as
     that chaired by Mr. Bingham and also of many other bodies who
     have the statutory duty of investigation and of finding
                                                          finding facts, that
     witnesses should not be discouraged from coming forward to give
     evidence or from giving evidence fully and freely. In my opinion,                 D
     there is serious risk that such witnesses would be discouraged if,      if,
                                                                        infor-
     despite express or implied assurances of confidentiality, the infor-
     mation which they provide could be made public, and they them-    them-
    selves laid open to possible attack at the suit of anyone with whom
     they may have business dealings, including competitors. In my
                                   information and documents furnished
     opinion, the disclosure of information                        furnished           E
     and produced to Mr. Bingham and Mr. Gray would impede the
     work of of any body which may be set up in the future to obtain
     evidence and information
     eviden~e       information or to establish whether or not any offences
                                                                     offences
     may have been committed in similar circumstances. In my view,
     it is necessary for the proper and efficient
                                           efficient functioning of such an
     investigation that the [Bingham documents] should be withheld                     F
     from production."
             Goff J. accepted that, while weight ought to be given to this
   . Robert Goff
certificate, it was for him not for the Minister to decide whether the
public interest against disclosure relied on by the Minister outweighed
the general public interest that in the administration of justice, whether
by courts of law or by arbitrators, the decision should be based upon G       _,
all the facts that are relevant, to the fullest extent that available
procedures enable them to be ascertained. The various matters that he
ought to take into consideration in balancing the one public interest
against the other are summarised in his judgment with clarity and
accuracy by reference to the relevant authorities dating from Conway
v. Rimmer
    Rimmer [1968] A.C.A.C. 910.
                            910. He came to the confident conclusion that
the public interest immunity from disclosure ought to prevail in the H
particular
p;;trticular circumstances of the instant case. The Court of Appeal
                              him—and so do I
unanimously agreed with him-and
                        with an alternative submi!.sion
     I can deal briefly with·                submission on behalf of Lornho
                 confidentiality may have attached initially fo
that, whatever confidentiality                                to the Bingham
                              forfeited their right to it when they consented
documents, Shell and B.P. forfeited
to the publication of the Bingham report. Although this submission
       not appear to have loomed large before the learned judge it was
does riot
                                 13, 1980
    The Weekly Law Reports, June 13,
        Case 1:20-mc-00212-AJN Document 38-11 Filed 06/26/20
                                                       639   Page 14 of 14
    1 W.L.R.             Lonrbo
                         Lonrho Ltd.
                                Ltd. v.
                                     v. Shell Petroleum (H.L.(E.))   Lord Diplock
A put in the forefront
                 forefront of the argument advanced on behalfbehalf of Lonrho
   before this House and argued forcefully.
                                     forcefully.
       After
       After receiving the Bingham report in August 1978, the government
   announced its intention of publishing it as soon as the necessary consents
   to disclosure required under the Southern Rhodesian (United Nations
   Sanctions) (No. 2) Order 1968 had been obtained. Those factual parts
B of the report which dealt with the activities of the Shell and B.P.
                                                                   ~.P. groups
                                                           September 5, 1978,
   had been shown to Shell and B.P. in draft; and, on September
   the Foreign and Commonwealth OfficeOffice wrote to SheU
                                                      Shell and to B.P. asking
   for their consent to the disclosure which would be made made in the report
                               information and documents furnished
   when it was published of information                     furnished by Shell
   and B.P. to the inquiry. Such consent was given; but it was subject
                                                                     subject to
   a qualification expressed by Shell in the following terms in its reply of
C
C September 8, 1978:
        " Every consent expressed in this letter is is subject to two general
                                                                        general
        qualifications: (a) It applies to the disclosure of information
                                                              information and
        documents to the extent only that they are contained in the report
        of the inquiry and any appendices thereto. Our reason for specifying
                                                                      specifying
        this is that we do not consent to publication of any more extensive
£)
D       information
        information or documents which could then be available for the
        purposes of other proceedings."
   B.P.'s reply was to the same effect. Nothing could be plainer.
       My Lords, in the face of this express qualification, it appears to me
   to be too plain for argument that the consent to disclosure did not extend
   to the Bingham documents. I would therefore
                                            therefore dismiss the Bingham
 E appeal as well.

       LORD
       LORD EDMUND-DAVIES.
              EDMUND-DA VIES.   My Lords, I have had the advantage
                                                             advantage ofof
    reading in draft
               draft the speech prepared by my noble and learned friend,
                                                                    friend,
    Lord Diplock. For the reasons he gives, which I entirely accept, II
    concur in holding that these two appeals should be dismissed.
F
"       LORD
        LORD FRASER
              FRASER OF  TULLYBELTON. My Lords, I have had the advantage
                      OF TuLLYBELTON.                            advantage
    of reading in draft
                  draft the speech prepared by my noble and learned friend
                                                                    friend
    Lord Diplock. I entirely agree with it, and, for the reasons therein
    stated, I would dismiss these appeals.

     LORD
     LORD RUSSELL
           RUSSELL OF   KILLOWEN. My Lords, I have had the advantage
                    OF KILLOWEN.
G
G of reading in draft the speech of my noble and learned friend Lord
    Diplock stating his reasons for the dismissal of these appeals. I agree
    that these appeals should be dismissed for the reasons given by him.

     LORD
     LORD KEITH
           KEITH OF
                  OF KINKEL.
                      KINKEL. My Lords, for the reasons given in the
  speech of my noble and learned friend Lord Diplock, which I have
                                    draft and with which I agree entirely,
  had the opportunity of reading in draft
H
" I too would dismiss these appeals.
                             appeals.

                                                Appeals dismissed with
                                                Appeals           with costs.
                                                                       costs.

       Solicitors: Cameron
                   Cameron Kemm
                           Kemm Nordon; Slaughter & May;
                                Nordon; Slaughter   May; Linklaters
                                                          Linklaters
    & Paines; Treasury
              Treasury Solicitor.
                        Solicitor.
                                                                      M. G.
